United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bettye L. Richardson, for the appellant
No appearance, for the Director

Docket No. 08-1122
Issued: January 2, 2009

Oral Argument October 15, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2008 appellant filed a timely appeal of the January 3, 2008 decision of
the Office of Workers’ Compensation Programs, which affirmed the denial of his claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue in this case is whether appellant met his burden of proof to establish that his
cerebral vascular accident on January 13, 1997 was caused or aggravated by his federal
employment.
FACTUAL HISTORY
This case is before the Board for the fifth time. On the first appeal, the Board found that
the Office properly denied appellant’s request for a hearing under section 8124 of the Federal
Employees’ Compensation Act in its September 22, 1998 decision. The Board noted that it did

not have jurisdiction to review the Office’s August 7, 1997 merit decision.1 In the second
appeal, the Board found that the Office properly determined that appellant’s June 11, 2000
request for reconsideration was untimely filed and did not establish clear evidence of error.2 In
the third appeal, the Board found that the Office’s November 25, 2005 decision properly denied
appellant’s February 18, 2005 request for reconsideration decision as untimely. However, as the
Office did not address his argument that he had timely filed a hearing request on August 21,
1997, the Board remanded the case to the Office for further review. It was directed to conduct a
merit review if it denied appellant’s request for a hearing.3 In the fourth appeal, the Board
affirmed the Office’s November 20, 2006 decision, which denied appellant’s request for a
hearing. However, the Board set aside a September 29, 2006 merit decision as the Office did not
address appellant’s contention that he timely filed a request for a hearing on August 21, 1997.
The Board remanded the case to the Office to address his evidence and argument.4 The findings
of fact and conclusions of law from the prior decisions are hereby incorporated by reference.
The record reflects that on February 19, 1997 appellant, then a 49-year-old mail handler,
filed a claim alleging that the January 13, 1997 cerebral vascular accident (CVA) he sustained at
work was caused or aggravated by his employment. The work factors he identified were
“excessive work habits.” At a telephonic hearing was held on November 8, 2007, appellant
testified that on January 13, 1997 he was pulling all-purpose containers with his mule to make
room for incoming business mail when the stroke occurred. He testified that, when he showed
up for work, the worksite was messy from the previous tour. Appellant indicated that two trucks
loaded with mail were expected and there was no room on the east dock. He became angry
which caused stress and contributed to his stroke. Prior to his stroke, appellant worked 10 to12
hours a day, six to seven times a week. He contended that he was not paid for all the time he
worked, which was an additional stressor contributing to his stroke. Appellant stated that he was
cleared to return to work three months after the stroke, but he did not return to work until
January 2, 1998. His wife testified that Dr. Jody K. Meek, a Board-certified psychiatrist, advised
that the stroke was work related. She contended that appellant was mistreated upon returning to
work.
In a January 9, 2007 report, Dr. M. Shahidul Islam, a Board-certified psychiatrist,
diagnosed post status stroke and anxiety disorder. Appellant reported to the physician that he
was under serious stress during the 1997 holiday season. He had no help and became extremely
angry due to the work overload, which led to a stroke, hospitalization and treatment for the
stroke. Dr. Islam noted that appellant had no history of high blood pressure. He stated that
people can experience a stroke or heart attack due to serious stress. Dr. Islam stated that the
mind and body always work together and, when the mind is under too much pressure, the body
can react in a different outburst. He opined that it was possible that appellant may have had a
1

Docket No. 99-0602 (issued May 11, 2000).

2

Docket No. 02-695 (issued June 18, 2003).

3

Docket No. 06-767 (issued September 11, 2006).

4

Docket No. 07-405 (issued June 18, 2007). On February 28, 2007 the Board issued an Order Dismissing Appeal
in Docket No. 07-870. The Board noted two appeals were docketed for one Office file number and allowed Docket
No. 07-405 to proceed. Docket No. 07-870 (issued February 28, 2007).

2

stroke due to his work situation. In a July 9, 2007 report, Dr. Islam advised that stress can raise
the blood pressure to a point that can rupture the blood vessels and cause a stroke. He opined
that appellant was under stress during the January 1997 period, working by himself and
becoming upset about his work situation, which may have caused his blood pressure to rise and
result in a stroke. Dr. Islam stated that it was well documented that people can sustain a heart
attack or stroke due to stress along with other physical conditions.
Appellant also submitted copies of speech-language pathologists reports, copies of
medical bills from 1997; a Shreveport Fire Department Emergency Medical Services Incident
Report; and other medical reports and diagnostic studies pertaining to his hospitalization and
treatment of his CVA. In a February 7, 1997 report, Dr. Meek diagnosed delirium, Wernicke’s
aphasia and social change secondary to CVA.
By decision dated January 3, 2008, an Office hearing representative affirmed the denial
of appellant’s claim, finding there was no evidence that his January 13, 1997 stroke was caused
by a compensable factor of employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of reduction-inforce or his frustration from not being permitted to work in a particular environment or to hold a
particular position.6
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship and which are not deemed compensable factors
of employment and may not be considered.7 When a claimant fails to implicate a compensable
factor of employment, the Office should make a specific finding in that regard. If a claimant
does implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.8 As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim but rather must be corroborated by the
evidence.9 Where the claimant alleges compensable factors of employment, he must substantiate
5

5 U.S.C. §§ 8101-8193.

6

J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007); Lillian Cutler, 28 ECAB 125 (1976).

7

M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007); Dennis J. Balogh, 52 ECAB 232 (2001).

8

Margaret S. Krzycki, 43 ECAB 496 (1992).

9

See Charles E. McAndrews, 55 ECAB 711 (2004).

3

such allegations with probative and reliable evidence.10 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, then the Office must base its decision on an analysis of the medical evidence.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors.13 The opinion of the physician must be based on a complete
factual and medical background, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific compensable employment factors identified by the claimant.14
ANALYSIS
The evidence establishes that appellant sustained a CVA or stroke while at work on
January 13, 1997. The issue is whether his stroke was caused or contributed to by his federal
employment. Appellant noted that when he arrived at work that day he found that the previous
tour had left the East Dock messy with no room for the incoming mail expected from two trucks.
He pulled all purpose containers to make room for incoming business mail at the time of the
stroke. The Board has held that conditions related to stress from situations in which an employee
is performing his regular or specially assigned duties are compensable.15 The evidence
establishes that appellant was performing his regular assigned work duties at the time of the
stroke. The employing establishment did not dispute appellant’s description of the work he was
performing and there is no contrary evidence of record. Under Cutler,16 appellant has
established a compensable work factor. However, appellant must also establish a causal
connection between this compensable factor of employment and his diagnosed medical
condition.17
Appellant submitted two medical reports from Dr. Islam, who stated that it was possible
that he may have developed a stroke due to the situation at work on January 13, 1997. However,
Dr. Islam’s reports are insufficient to establish appellant’s claim. The Board has held that
medical opinions which are speculative or equivocal in character are of diminished probative
10

Joel Parker, Sr., 43 ECAB 220 (1991).

11

See Charles D. Edwards, 55 ECAB 258 (2004).

12

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

13

D.D., 57 ECAB 734 (2006).

14

Gary J. Watling, 52 ECAB 278 (2001); Donna Faye Cardwell, 41 ECAB 730 (1990).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

Lillian Cutler, supra note 6.

17

Doretha M. Belnavis, 57 ECAB 311 (2006); Beverly R. Jones, supra note 15.

4

value.18 Dr. Islam’s opinion is speculative regarding causal relation. On January 9, 2007 report
Dr. Islam relied on appellant’s account of his history and opined it was “possible” appellant may
have sustained a stroke due his work situation. On July 9, 2007 Dr. Islam opined that appellant
was under stress during the period January 1997, noting and that he was working by himself and
became upset which “may have” raised his blood pressure and resulted in a stroke. He noted that
people can have a stroke or heart attack due to serious stress and that, when the mind is under too
much pressure, the body can react in a different outburst. The Board finds that Dr. Islam opinion
is not well rationalized in explaining how appellant’s work duties contributed to his stroke.
Dr. Islam’s opinion is not supported by a complete factual and medical history or rationale
explaining the nature of the relationship between the diagnosed condition and the established
factors of employment. He merely noted that appellant was under stress during the holiday
season in 1997 and became upset. Dr. Islam did not provide a detailed history of the work in
which appellant was engaged. Lacking a detailed awareness of appellant’s work factors,
Dr. Islam failed to describe with any specificity how the work appellant was doing caused or
aggravated his stroke. A mere conclusion, without medical rationale explaining why a physician
believes that a claimant’s accepted work factors resulted in a diagnosed condition, is not
sufficient to meet appellant’s burden of proof. The medical evidence must include a complete
factual history and medical rationale explaining how the physician reached his conclusion.19
Dr. Islam’s reports are insufficient to establish causal relation.
While Dr. Meek diagnosed conditions secondary to the CVA, she failed to provide
medical rationale explaining the causal relationship between appellant’s diagnosed condition and
the accepted employment factor.20 The Board finds that Dr. Meek’s report is also insufficient to
establish appellant’s claim.
The other medical evidence of record, including diagnostic studies provide no opinion on
the issue of counsel relationship and are insufficient to establish appellant’s claim. The reports
from a speech therapist are of no probative value as a speech therapist is not a physician under
the Act.21
The Board finds that appellant has not submitted sufficient medical evidence to establish
that his stroke was causally related to his federal employment
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury while in
the performance of duty.

18

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Kathy A. Kelley, 55 ECAB
206 (2004).
19

Beverly A. Spencer, 55 ECAB 501 (2004).

20

Caroline Thomas, 51 ECAB 451 (2000).

21

See 5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); Thomas R. Horsfall, 48 ECAB 180 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: January 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

